Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement filed March 3, 2022 fails to comply with 37 CFR 1.98(b)(3), which requires the following: "Each U.S. application listed in an information disclosure statement must be identified by the inventor, application number, and filing date."
            More specifically, the listed U.S. Serial Numbers on pages 2-3 of the IDS filed on March 3, 2022 fail to identify the inventor and fail to list the filing date.
As such, the items listed on the IDS filed on March 3, 2022 have been lined through and not considered (unless, otherwise properly listed on another accompanying IDS or properly listed on a previously filed IDS, and not lined-through).


Reasons for Allowance after Consideration of IDS filed with RCE after Notice of Allowability.
The following is an examiner's statement of reasons for allowance: the prior art documents listed on the IDS filed March 3, 2022 have been considered by the Examiner but do not change the status of the pending claims as being allowable over the prior art of record, for the reasons previously set forth in the Notice of Allowance mailed on January 24, 2022. After conducting a further updated search, the application remains in Condition for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577.  The examiner can normally be reached on Monday-Thursday, 7:30AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688